office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b03 cehay presp-151393-08 uilc date september to lehman dry manager office of tax_shelter analysis third party communication none date of communication not applicable from tara p volungis acting branch chief branch associate office of the chief_counsel passthroughs special industries subject disclosure of loss_transaction reportable_transactions this chief_counsel_advice responds to your request for assistance regarding whether certain taxpayers have a disclosure obligation under sec_1_6011-4 of the income_tax regulations with respect to loss transactions in some commonly seen situations and whether certain information routinely included on form_8886 reportable_transaction_disclosure_statement is complete for purposes of sec_1_6011-4 in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be used or cited as precedent issue sec_1 whether the taxpayers in situation and situation described below have disclosure obligations under sec_1_6011-4 as a result of claiming losses under sec_165 and whether the disclosure statements provided by the taxpayers in situation and situation described below are complete under sec_1_6011-4 situation conclusions presp-151393-08 taxpayer1 in situation has a disclosure obligation under sec_1_6011-4 only with respect to transaction3 and transaction4 each of the two corporate partners of taxpayer1 have disclosure obligations under sec_1_6011-4 only with respect to transaction4 situation taxpayer2 in situation has a disclosure obligation under sec_1_6011-4 with respect to transaction5 and transaction6 partner a of taxpayer2 has a disclosure obligation under sec_1_6011-4 only with respect to transaction partner b of taxpayer2 does not have a disclosure obligation under sec_1 a with respect to either transaction5 or transaction6 situation the disclosure statement filed by taxpayer3 in situation does not satisfy the requirements of sec_1_6011-4 and therefore fails to comply with the disclosure requirements of sec_1_6011-4 situation the disclosure statement filed by taxpayer4 in situation does not satisfy the requirements of sec_1_6011-4 and therefore fails to comply with the disclosure requirements of sec_1_6011-4 law sec_1_6011-4 a provides that every taxpayer that has participated as described in sec_1_6011-4 in a reportable_transaction within the meaning of sec_1_6011-4 and who is required to file a tax_return must file within the time prescribed in sec_1_6011-4 a disclosure statement in the form prescribed by sec_1_6011-4 sec_1_6011-4 provides that a reportable_transaction is a transaction described in sec_1_6011-4 through the term transaction includes all of the factual elements relevant to the expected tax treatment of any investment_entity plan or arrangement and includes any series of steps carried out as part of a plan sec_1_6011-4 provides that a loss_transaction is any transaction resulting in the taxpayer claiming a loss under sec_165 of at least a dollar_figure million in any single taxable_year or dollar_figure million in any combination of taxable years for corporations b dollar_figure million in any single taxable_year or dollar_figure million in any combination of taxable years for partnerships that have only corporations as partners looking through any partners that are themselves partnerships whether or not any losses flow through to all references to sec_1_6011-4 are to sec_1_6011-4 as amended in t d 2007_2_cb_607 and generally effective for transactions entered into on or after date presp-151393-08 one or more partners c dollar_figure million in any single taxable_year or dollar_figure million in any combination of taxable years for all other partnerships whether or not any losses flow through to one or more partners d dollar_figure million in any single taxable_year or dollar_figure million in any combination of taxable years for individuals s_corporations or trusts whether or not any losses flow through to one or more shareholders or beneficiaries or e dollar_figure in any single taxable_year for individuals or trusts whether or not the loss flows through from an s_corporation or partnership if the loss arises with respect to a sec_988 transaction as defined in sec_988 relating to foreign_currency_transactions sec_1_6011-4 provides that for purposes of sec_1_6011-4 in determining the thresholds in sec_1_6011-4 the amount of a sec_165 loss is adjusted for any salvage_value and for any insurance or other compensation received see sec_1_165-1 however a sec_165 loss does not take into account offsetting gains or other income or limitations for example a sec_165 loss does not take into account the limitation in sec_165 relating to wagering losses or the limitations in sec_165 sec_1211 and sec_1212 relating to capital losses the full amount of a sec_165 loss is taken into account for the year in which the loss is sustained regardless of whether all or part of the loss enters into the computation of a net_operating_loss under sec_172 or a net_capital_loss under sec_1212 that is a carryback or carryover to another year a sec_165 loss does not include any portion of a loss attributable to a capital_loss_carryback or carryover from another year that is treated as a deemed capital_loss under sec_1212 sec_1_6011-4 provides that for purposes of sec_1_6011-4 a sec_165 loss includes an amount deductible pursuant to a provision that treats a transaction as a sale_or_other_disposition or otherwise results in a deduction under sec_165 a sec_165 loss includes for example a loss resulting from a sale_or_exchange of a partnership_interest under sec_741 and a loss resulting from a sec_988 transaction revproc_2004_66 provides that certain losses are not taken into account in determining whether a transaction is a reportable_transaction for purposes of the disclosure rules under sec_1_6011-4 sec_1_6011-4 provides that a taxpayer has participated in a loss_transaction if the taxpayer’s tax_return reflects a sec_165 loss and the amount of the sec_165 loss equals or exceeds the threshold_amount applicable to the taxpayer as described in sec_1_6011-4 if a taxpayer is a partner in a partnership shareholder in an s_corporation or beneficiary of a_trust and a sec_165 loss as described in sec_1_6011-4 flows through the entity to the taxpayer disregarding netting at the entity level the taxpayer has participated in a loss_transaction if the taxpayer’s tax_return reflects a sec_165 loss and the amount of the sec_165 loss that flows through to the taxpayer equals or exceeds the threshold amounts applicable to the taxpayer as described in sec_1_6011-4 for this purpose a tax_return is deemed to reflect the full amount of a sec_165 loss described in sec_1_6011-4 allocable to the taxpayer under sec_1_6011-4 regardless of whether all or part of the loss enters into the computation of a net_operating_loss under sec_172 or net_capital_loss under sec_1212 that the taxpayer may carry back or carry over to another year presp-151393-08 sec_1_6011-4 provides in part that the term substantially_similar includes any transaction that is expected to obtain the same or similar types of tax consequences and that is either factually similar or based on the same or similar tax strategy sec_1_6011-4 provides that a taxpayer required to file a disclosure statement under sec_1_6011-4 must file a completed form_8886 reportable_transaction_disclosure_statement in accordance with sec_1_6011-4 and the instructions to the form the form must be attached to the appropriate tax_return as provided in sec_1_6011-4 to be considered complete the information provided on the form must describe the expected tax treatment and all potential tax benefits expected to result from the transaction describe any_tax result protection as defined in sec_301_6111-3 with respect to the transaction and identify and describe the transaction in sufficient detail for the irs to be able to understand the tax structure of the reportable_transaction and the identity of all parties involved in the transaction an incomplete form_8886 containing a statement that information will be provided upon request is not considered a complete disclosure statement if the form is not completed in accordance with the provisions of sec_1_6011-4 and the instructions to the form the taxpayer will not be considered to have complied with the disclosure requirements of sec_1_6011-4 sec_1_6011-4 provides the time for filing the disclosure statement sec_1_6011-4 provides that if a taxpayer is uncertain whether a transaction must be disclosed under sec_1_6011-4 the taxpayer may disclose the transaction in accordance with the requirements of sec_1_6011-4 and comply with all the provisions of sec_1_6011-4 and indicate on the disclosure statement that the disclosure statement is being filed on a protective basis the irs will not treat disclosure statements filed on a protective basis any differently than other disclosure statements filed under sec_1_6011-4 for a protective_disclosure to be effective the taxpayer must comply with these disclosure_regulations by providing to the irs all information requested by the irs under sec_1_6011-4 the instructions to form_8886 state that generally only one transaction may be reported on the form however the instructions further state that more than one transaction may be reported on one form if the transactions are the same or substantially_similar facts analysis presp-151393-08 the situations presented below are hypothetical in addition each of the factual situations discussed assumes that the transactions are not otherwise reportable_transactions as described in sec_1_6011-4 - and whether the taxpayers in situation and situation have disclosure obligations under sec_1_6011-4 as a result of claiming losses under sec_165 situation taxpayer1 is a partnership with two corporate partners each partner of taxpayer1 has a interest in taxpayer1 and items of income gain loss deduction and credit are allocated based on their interest in taxpayer1 in year1 taxpayer1 enters into four transactions which are not part of a series of steps carried out as part of a plan with the following results transaction1 sec_165 loss of dollar_figure million and the loss is described in sec_4 of revproc_2004_66 2004_2_cb_966 transaction2 sec_165 loss of dollar_figure million and the loss is not described in sec_4 of revproc_2004_66 transaction3 sec_165 loss of dollar_figure million and the loss is not described in sec_4 of revproc_2004_66 and transaction4 sec_165 loss of dollar_figure million and the loss is not described in sec_4 of revproc_2004_66 none of the losses arise with respect to a sec_988 transaction taxpayer1’s year1 tax_return reflects the results of each of these transactions the results of these transactions are also reflected on the year1 tax returns of taxpayer1’s two partners for purposes of applying the rules under sec_1_6011-4 each transaction is considered separately because the transactions were not a series of steps carried out as part of a plan thus the transactions are not aggregated in determining whether the threshold_amount is exceeded with respect to transaction1 taxpayer1 claims a dollar_figure million sec_165 loss taxpayer1 is not required to take this loss into account under sec_1_6011-4 because the loss is described under sec_4 of revproc_2004_66 as a loss not taken into account in determining if a transaction is a reportable_transaction therefore transaction1 is not a reportable_transaction with respect to taxpayer1 taxpayer1 is not required to disclose transaction1 on form_8886 under sec_1_6011-4 because transaction1 is not a reportable_transaction the partners of taxpayer1 are not required to disclose the losses from transaction1 that flow through taxpayer1 to the partners presp-151393-08 with respect to transaction2 taxpayer1 claims a dollar_figure million sec_165 loss the loss that results from transaction2 is not described under sec_4 of revproc_2004_66 however the amount of the sec_165 loss does not equal or exceed the threshold_amount applicable to partnerships with corporate partners described in sec_1_6011-4 therefore transaction2 is not a reportable_transaction with respect to taxpayer1 taxpayer1 is not required to disclose transaction2 on form_8886 under sec_1_6011-4 because transaction2 is not a reportable_transaction the partners of taxpayer1 are not required to disclose the losses from transaction2 that flow through taxpayer1 to the partners with respect to transaction3 taxpayer1 claims a dollar_figure million sec_165 loss the loss that results from transaction3 is not described under sec_4 of revproc_2004_66 the amount of the sec_165 loss exceeds the threshold_amount described in sec_1_6011-4 because the loss from transaction3 exceeds the threshold_amount the transaction is a reportable_transaction under sec_1_6011-4 with respect to taxpayer1 taxpayer1’s tax_return reflects the loss from transaction3 in year1 therefore taxpayer1 participated in a reportable_transaction in year1 under sec_1 c i d and must disclose transaction3 on form_8886 as required by sec_1 e with respect to transaction3 the partners of taxpayer1 each claim a dollar_figure million sec_165 loss for each partner the amount of the sec_165 loss does not equal or exceed the threshold_amount applicable to corporations described in sec_1_6011-4 therefore transaction3 is not a reportable_transaction with respect to the partners the partners of taxpayer1 are not required to disclose the losses from transaction3 that flow through taxpayer1 to the partners with respect to transaction4 taxpayer1 claims a dollar_figure million sec_165 loss the loss that results from transaction4 is not described under sec_4 of revproc_2004_66 the amount of the sec_165 loss exceeds the threshold_amount described in sec_1_6011-4 because the loss from transaction4 exceeds the threshold_amount the transaction is a reportable_transaction under sec_1_6011-4 with respect to taxpayer1 taxpayer1’s tax_return reflects the loss from transaction4 in year1 therefore taxpayer1 participated in a reportable_transaction in year1 under sec_1 c i d and must disclose transaction4 on form_8886 as required by sec_1 e with respect to transaction4 the partners of taxpayer1 each claim a dollar_figure million sec_165 loss for each partner the amount of the sec_165 loss exceeds the threshold_amount described in sec_1_6011-4 because the loss from transaction4 exceeds the threshold_amount for each partner the transaction is a reportable_transaction under sec_1_6011-4 with respect to the partners each of the partners’ tax returns reflect the loss from transaction4 in year1 therefore each of the partners participated in a reportable_transaction in year1 under sec_1_6011-4 and must disclose transaction4 on form_8886 as required by sec_1_6011-4 taxpayer1 participated in two loss transactions under sec_1_6011-4 transaction3 and transaction4 if transaction3 is the same as or substantially_similar to transaction4 then both transaction3 and transaction4 may be disclosed on the presp-151393-08 same form_8886 if the transactions are not the same or substantially_similar then separate forms must be filed situation taxpayer2 is a partnership with two individual partners a and b a and b have a interest and a interest respectively in taxpayer2 and items of income gain loss deduction and credit are allocated based on their interests in taxpayer2 in year2 taxpayer2 enters into two transactions transaction5 and transaction6 and incurs sec_165 losses in the amount of dollar_figure million and dollar_figure million respectively neither of the losses are described in sec_4 of revproc_2004_66 nor do the losses arise with respect to a sec_988 transaction taxpayer2’s taxable_year year2 tax_return reflects each of these transactions these transactions are also reflected on the year2 tax returns of a and b with respect to transaction5 and transaction6 taxpayer2 claims a dollar_figure million sec_165 loss and a dollar_figure million sec_165 loss respectively both of the amounts of the sec_165 losses equal or exceed the threshold_amount applicable to partnerships described in sec_1_6011-4 because each of the losses from transaction5 and transaction6 equals or exceeds the threshold_amount both of the transactions are reportable_transactions under sec_1_6011-4 with respect to taxpayer2 taxpayer2’s tax_return reflects the losses from transaction5 and transaction6 in year2 therefore taxpayer2 participated in two reportable_transactions in year2 under sec_1_6011-4 and must disclose transaction5 and transaction6 as required by sec_1_6011-4 if transaction5 is the same as or substantially_similar to transaction6 then both transaction5 and transaction6 may be disclosed on the same form_8886 if the transactions are not the same or substantially_similar then separate forms must be filed with respect to transaction5 a the partner in taxpayer2 claims a dollar_figure million sec_165 loss the amount of the sec_165 loss exceeds the threshold_amount applicable to individuals described in sec_1_6011-4 because the loss from transaction5 exceeds the threshold_amount the transaction is a reportable_transaction under sec_1_6011-4 with respect to a a’s tax_return reflects the loss from transaction5 in year2 therefore a participated in a reportable_transaction in year2 under sec_1_6011-4 and must disclose transaction5 on form_8886 as required by sec_1_6011-4 with respect to transaction6 a claims a dollar_figure million sec_165 loss the amount of the sec_165 loss does not equal or exceed the threshold_amount described in sec_1_6011-4 therefore transaction6 is not a reportable_transaction with respect to a a is not required to disclose the loss from transaction6 that flows through taxpayer2 to a with respect to transaction5 and transaction6 b the partner in taxpayer2 claims a dollar_figure sec_165 loss and a dollar_figure sec_165 loss respectively neither of the amounts of the sec_165 losses equal or exceed the threshold_amount applicable to presp-151393-08 individuals described in sec_1_6011-4 therefore transaction5 and transaction6 are not reportable_transactions with respect to b b is not required to disclose the losses from transaction5 and transaction6 that flow through taxpayer2 to b whether the disclosure statements provided by the taxpayers in situation and situation described below are complete under sec_1_6011-4 situation taxpayer3 is the top tier entity of a tiered investment_partnership commonly referred to as a fund-of-funds or master-feeder fund with some partners that are not corporations in other words taxpayer3 is a partnership that is a partner in another partnership that is a partner in yet another partnership in year3 lower-tier entities of taxpayer3 engage in numerous transactions that result in sec_165 losses that exceed dollar_figure million some but not all of the transactions result in sec_165 losses that are losses described in revproc_2004_66 as not subject_to the disclosure requirements of sec_1_6011-4 taxpayer3 attaches to its year3 tax_return a form_8886 that states in part due to the nature and volume of taxpayer3’s activities it is not practical to determine whether the applicable reportable loss thresholds are exceeded for any specific transaction or to determine with certainty whether any specific transaction has met any of the exceptions provided in revproc_2004_66 taxpayer3 is reporting these transactions on a protective basis the disclosure provides no details about the transactions in addition lower-tier entities of taxpayer3 attach an identical or almost identical form_8886 to their respective tax returns taxpayer3 must disclose each loss_transaction that meets the requirements of sec_1_6011-4 under sec_1_6011-4 each sec_165 loss is considered a separate transaction as long as multiple transactions are not part of a series of steps carried out as part of a plan each loss_transaction must be disclosed separately on form_8886 however if the loss transactions are the same or substantially_similar the transactions may be disclosed on a single form_8886 the disclosure statement provided by taxpayer3 fails to describe the expected tax treatment and all potential tax benefits expected to result from each loss_transaction and to identify and describe the transaction in sufficient detail for the irs to be able to understand the tax structure of the reportable_transaction and the identity of all parties involved in the transaction therefore taxpayer3’s disclosure fails to satisfy the requirements of sec_1_6011-4 the irs will not treat disclosure statements filed on a protective basis any differently than other disclosure statements filed under sec_1_6011-4 in addition for the reasons discussed above the lower-tier entities of taxpayer3 that participated in loss transactions but merely attached a form_8886 identical to the form_8886 filed by taxpayer3 failed to adequately disclose under sec_1_6011-4 situation presp-151393-08 taxpayer4 is a partnership with no corporate partners in year4 taxpayer4 incurs a sec_165 loss of dollar_figure million on the sale of property and the loss is not excluded under revproc_2004_66 taxpayer4 attaches a form_8886 to its year4 tax_return that states in part taxpayer4 claimed losses under sec_165 in excess of the dollar_figure million threshold taxpayer4 does not disclose on form_8886 that the amount of the loss is dollar_figure million or otherwise fill out line sec_5 through on the form_8886 taxpayer4’s disclosure statement does not describe the full extent of the tax_benefit claimed as a result of the sec_165 loss because the disclosure statement provided by taxpayer4 fails to describe all potential tax benefits expected to result from each loss_transaction and to identify and describe the transaction in sufficient detail for the irs to be able to understand the tax structure of the reportable_transaction and the identity of all parties involved in the transaction taxpayer4’s disclosure fails to comply with the requirements of sec_1_6011-4 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call michael h beker or caroline e hay at if you have any further questions by s tara p volungis acting branch chief branch office of the associate chief_counsel passthroughs special industries
